BRICKELL, C. J.
Before the confessions of the accused, or admissions made by him, can be received as evidence against him, it must appear to the court that they were voluntary, not constrained. Though made to the officer arresting him, or to the magistrate before whom he is carried for examination; or made in answer to inquiries propounded by either officer; and though neither has cautioned or warned him against confessing ; if, on a consideration of all the circumstances surrounding him when made, they do not seem to have been influenced by the appliances of hope or fear, from others, they are competent evidence. Seaborn v. State, 20 Ala. 15; King v. State, 40 Ala. 314 ; Franklin v. State, 28 Ala. 9. There is not in the evidence the slightest reason for supposing the declarations of the accused were induced by the act or expression of others. They originated in his own volition, without the intervention of extrinsic influence, and were properly received in evidence.
The other questions presented by the record are covered by the decision in the case of Halley v. State, at present term. There is no room for doubt that the statute- under which the indictment was found intended to change the common law principle, that the severance and asportation of corn or cotton, whether in an immature or mature state, from the freehold, was a mere trespass, and convert it into the offense of grand larceny.
The word “ corn ” and the words “ outstanding crop ” are not technical, and have a popular signification which cannot be misunderstood. “ Corn,” here, whatever it may elsewhere signify, or whatever it may have signified elsewhere, does *476not mean a cereal, or wheat, or barley, or oats, or mere grain. It means that which is termed Indian maize, and is and has been the principal breadstuff here. “ An outstanding crop” we all understand to mean, a crop in the field— not gathered thence and housed, without regard to its state. It is an outstanding crop from the day it commences to grow until it is finally gathered from the ground on which it is planted and taken away. There are doubtless intervening periods when its severance and asportation would be a mere trespass, and not larceny under the statute. When, however, corn has reached that state that it may be an article of food for man or beast, and of consequence vendible as such, its severance and asportation is within the mischief against which the statute was designed to protect, and within its words.
The judgment is affirmed.